Citation Nr: 1740035	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on October 2016.  A copy of the transcript is of record and has been reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A February 2016 VA examiner diagnosed the Veteran to have diabetic peripheral neuropathy.  

CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he currently suffers from peripheral neuropathy of the bilateral lower extremities that is the result of military service.  In this regard, the Veteran has provided that he believes that this condition is specifically caused by his service-connected diabetes mellitus type II, as a progression of that disability.

A review of the Veteran service treatment records reveals no discussion of any neurological complaints or diagnoses of peripheral neuropathy.

A review of the Veteran's outpatient treatment records shows that he has been diagnosed with peripheral neuropathy of the bilateral lower extremities and treated accordingly.  Such treatment has been provided with the context of the Veteran's diabetes mellitus type II.

The Veteran was provided with a VA examination in February 2016.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with diabetic peripheral neuropathy of the bilateral lower extremities.  It was noted that this condition had existed since 2012.  The VA examiner opined that the Veteran's diabetic peripheral neuropathy was the result and progression of his diabetes mellitus type II.  

The Veteran had been denied service connection for the claimed disability because it has not been diagnosed.  That is obviously no longer the case.  With the evidence now showing the Veteran has peripheral neuropathy due to his service connected diabetes, his appeal in this regard is granted.  


ORDER

Entitlement to service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus type II, is granted.






REMAND

Tinnitus

Here the Veteran was provided with a  VA examination for his claimed tinnitus in October 2012.  At that examination, the Veteran was asked if he had complaints of tinnitus, but replied that he did not.  As such, the VA examiner determined that the Veteran did not have a diagnosis of tinnitus and did not provide an opinion regarding etiology.

At his October 2016 Board hearing, the Veteran testified that he did in fact have tinnitus at the time of the October 2012 VA examination.  In regard to why he told the VA examiner that he did not have complaints of tinnitus, the Veteran explained that he was unaware of what the term "tinnitus" itself meant.  He further explained that, had he know tinnitus meant symptoms of near-constant ringing and buzzing in the ears, he would have replied in the affirmative.

Due to the misunderstanding, the Board finds that the October 2012 VA examiner did not have all of the required facts in order to properly render an opinion regarding the etiology of the Veteran's tinnitus.  Follow-up opinion is indicated.  

PTSD

Here the Veteran was provided with a VA examination in October 2012.  At the time of the VA examination, it was noted that the Veteran did not have a confirmed diagnosis of PTSD.  Rather, the VA examiner diagnosed the Veteran with major depressive disorder, which was opined to be less likely than not caused by or incurred in military service.  In support, the VA examiner provided that the Veteran's reported stressors would not result in the development of his major depressive disorder and did not appear to have any strong connections or associations.

However, the Board notes that the Veteran's VA outpatient treatment records show that the Veteran was later diagnosed with PTSD in 2013 and has been treated for such since that time.  It is unclear if the Veteran's described in-service stressors were used as the basis for such diagnosis or if they would adequately support such diagnosis.

As such, the Board finds that the Veteran should be provided with a new VA examination in order to ascertain his psychiatric diagnosis and whether it may be considered to have been incurred in service.  

Additionally, as this case must be remanded for the foregoing reasons, any further relevant treatment records the Veteran wishes considered should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to identify any additional records of treatment he wants considered in connection with his appeal, which records should be sought.  

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be forwarded to a person with appropriate expertise, who should review the file and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current tinnitus had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner should provide a complete rationale for any opinions rendered.  If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

3. The Veteran should be scheduled for a psychiatric examination in order to determine the Veteran's psychiatric diagnosis and whether it was incurred in service.  The entire claims file should be made available to and be reviewed by the examiner.  Indicated tests or studies should be accomplished.  The examiner is asked to determine whether the Veteran has PTSD, and if so, the stressor(s) upon which that is based.  For any other psychiatric disorder diagnosed, the examiner should opine whether it is a result of any in-service disease or injury.  

A complete rationale should be provided for any opinions rendered.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


